Name: Political and Security Committee Decision (CFSP) 2015/607 of 15 April 2015 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2015/102 (ATALANTA/3/2015)
 Type: Decision
 Subject Matter: defence;  EU institutions and European civil service;  criminal law;  European construction;  Africa
 Date Published: 2015-04-17

 17.4.2015 EN Official Journal of the European Union L 100/79 POLITICAL AND SECURITY COMMITTEE DECISION (CFSP) 2015/607 of 15 April 2015 on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision (CFSP) 2015/102 (ATALANTA/3/2015) THE POLITICAL AND SECURITY COMMITTEE, Having regard to the Treaty on European Union, and in particular Article 38 thereof, Having regard to Council Joint Action 2008/851/CFSP of 10 November 2008 on a European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (1), and in particular Article 6 thereof, Whereas: (1) Pursuant to Article 6(1) of Joint Action 2008/851/CFSP, the Council authorised the Political and Security Committee (PSC), to take the relevant decisions on the appointment of the EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (EU Force Commander). (2) On 20 January 2015, the PSC adopted Decision (CFSP) 2015/102 (2) appointing Rear Admiral Jonas HAGGREN as EU Force Commander. (3) The EU Operation Commander has recommended the appointment of Captain (Navy) Alfonso GÃ MEZ FERNÃ NDEZ DE CÃ RDOBA as the new EU Force Commander to succeed Rear Admiral Jonas HAGGREN. (4) The EU Military Committee supports that recommendation.. (5) Decision (CFSP) 2015/102 should therefore be repealed. (6) In accordance with Article 5 of Protocol No 22 on the position of Denmark, annexed to the Treaty on European Union and to the Treaty on the Functioning of the European Union, Denmark does not participate in the elaboration and the implementation of decisions and actions of the Union which have defence implications, HAS ADOPTED THIS DECISION: Article 1 Captain (Navy) Alfonso GÃ MEZ FERNÃ NDEZ DE CÃ RDOBA is hereby appointed EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) as from 6 May 2015. Article 2 Decision (CFSP) 2015/102 is hereby repealed. Article 3 This Decision shall enter into force on 6 May 2015. Done at Brussels, 15 April 2015. For the Political and Security Committee The Chairperson W. STEVENS (1) OJ L 301, 12.11.2008, p. 33. (2) Political and Security Committee Decision (CFSP) 2015/102 of 20 January 2015 on the appointment of an EU Force Commander for the European Union military operation to contribute to the deterrence, prevention and repression of acts of piracy and armed robbery off the Somali coast (Atalanta) and repealing Decision Atalanta/4/2014 (ATALANTA/1/2015) (OJ L 16, 23.1.2015, p. 31).